Case: 3:19-cv-00272-GHD-RP Doc #: 8 Filed: 03/22/21 1 of 3 PagelD #: 123

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION

TRACY LEE JENKINS, JR. . PETITIONER

y. No. 3:19CV272-GHD-RP

SHERIFF JIMMY FLY, ET AL. RESPONDENTS
MEMORANDUM OPINION

This matter comes before the court on the pro se petition of Tracy Lee Jenkins, Jr. for a writ of
habeas corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition for failure to
exhaust state court remedies. The petitioner has not responded to the motion, and the deadline to do
so has expired. The matter is ripe for resolution. For the reasons set forth below, the State’s motion
will be granted, and the instant petition for a writ of habeas corpus will be dismissed without
prejudice for failure to exhaust state remedies.

Exhaustion

Under 28 U.S.C. § 2254(b)(1), a prisoner seeking habeas corpus relief must first exhaust state

remedies. Section 2254 provides, in relevant part:

(b)(1) An application for a writ of habeas corpus on behalf of a person in custody
pursuant to the judgment of a State court shall not be granted unless it appears that —

(A) the applicant has exhausted the state remedies available in the courts of
the State; or

(B) (i) there is an absence of available State corrective process; or
(ii) circumstances exist that render such process ineffective to protect the
rights of the appellant

(c) An applicant shall not be deemed to have exhausted the remedies available in the
courts of the State, within the meaning of this section, if he has the right under the law
of the State to raise, by any available procedure, the question presented.
Case: 3:19-cv-00272-GHD-RP Doc #: 8 Filed: 03/22/21 2 of 3 PagelD #: 124

28 U.S.C. § 2254.

“A fundamental prerequisite to federal habeas relief under 28 U.S.C. § 2254 is the exhaustion
of all claims in state court under § 2254(b)(1) prior to requesting federal collateral relief.” Sterling v.
Scott, 57 F.3d 451, 453 (5" Cir. 1995) (citing Rose v. Lundy, 455 U.S. 509 (1982)). A finding of
exhaustion requires the petitioner to have “fairly presented the substance of his claims to the state
courts.” Sones v. Hargett, 61 F.3d 410, 414-15 (5" Cir. 1995) (citing Vela v. Estelle, 708 F.2d 954, 958
(5" Cir. 1983)). Further, exhaustion “requires that normally a state prisoner’s entire federal habeas
petition must be dismissed unless the prisoner’s state remedies have been exhausted as to all claims
raised in the federal petition.” Graham v. Johnson, 94 F.3d 958, 968 (5" Cir. 1996) (citing Rose, 455
USS. at 518-19). The exhaustion doctrine serves the salutary purpose of “giving the state courts the
first opportunity to review the federal constitutional issues and to correct any errors made by the trial
courts, [and thus] ‘serves to minimize friction between our federal and state systems of justice.’”
Satterwhite v. Lynaugh, 886 F.2d 90, 92 (5" Cir, 1989) (quoting Rose, at 518) (citations omitted).

The records of the Tallahatchie County Circuit Court reflect that Mr. Jenkins has not filed a
motion for post-conviction relief (“PCR motion”) in the circuit court challenging his plea and sentence
for second degree murder. Once he files a PCR motion in the Tallahatchie County Circuit Court, he
may then appeal any adverse decision by the circuit court to the Mississippi Supreme Court and
attempt to exhaust his claim in the state’s highest court. See Miss. Code Ann. § 99-39-25.

Thus, the petitioner still has the remedy of state post-conviction collateral relief which he may
pursue in state court. As such, the instant petition for a writ of habeas corpus must be dismissed for
failure to exhaust state remedies. The court cautions the petitioner that the one-year federal habeas
corpus limitations period has been running during the pendency of this federal petition, and the

petitioner needs to move with diligence to ensure that he exhausts state remedies prior to the

-2-
Case: 3:19-cv-00272-GHD-RP Doc #: 8 Filed: 03/22/21 3 of 3 PagelD #: 125

expiration of the federal habeas corpus deadline. A final judgment consistent with this memorandum

opinion will issue today.

SO ORDERED, this, the Di we of “ods \)

SENIOR UNITED STATES DISTRICT JUDGE
